Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2017                                                                                     Stephen J. Markman
                                                                                                                  Chief Justice

                                                                                                       Robert P. Young, Jr.,
                                                                                                             Brian K. Zahra
  155085(50)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  JANINE MARIE EXLINE,                                                                                       Joan L. Larsen,
           Plaintiff-Appellee,                                                                                         Justices
                                                                     SC: 155085
  v                                                                  COA: 327797
                                                                     Oakland CC: 2004-692277-DM
  JASON MICHAEL SILVER,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, it appearing that proceedings in this case are stayed
  by the filing of a petition in bankruptcy (ED MI, Case No. 17-41723-pjs), the case is
  administratively CLOSED without prejudice and without decision on the merits. Once
  the stay is no longer in effect, this case may be reopened on the motion of any party filed
  within 42 days after the date of the order removing the stay.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 17, 2017
                                                                                Clerk